DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-8 previously were withdrawn.  Claims 9-20 as amended remain pending and under examination.

Withdrawn Rejections and Response to Arguments
	Applicant’s arguments filed 8/2/2022 (hereafter, “Remarks”) have been fully considered and are addressed as follows.
	All previously issued rejections of claims 9-20 under 35 U.S.C. 103 as being unpatentable over US 2019/0015369A1 (hereafter, “Arkin”) are withdrawn in view of Applicant’s amendments to the claims. 
	The claim as amended exclude encapsulation features required by the previously cited primary reference.  New grounds of rejection necessitated by amendment are presented below.  Applicant’s argument to this effect is persuasive.
	As to Applicant’s argument that the previously cited reference is not directed to a topical composition for treating acne vulgaris, in reply, this argument is not persuasive since the claims under examination are not method claims but are composition claims.  The intended use of treating acne vulgaris does not distinguish a product over a prior art product having the same or substantially the same components.


New Grounds of Rejection Necessitated by Amendment filed 8/2/2022
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0115954A1 (hereafter, “Wortzman” et al.).
The instant claims are drawn to a composition comprising which is an admixture of a first amount of a first composition comprising tretinoin at a concentration of about 0.01 to 1 weight percent of the composition and a second amount of a second composition comprising benzoyl peroxide at a concentration of about 1-5 weight percent of the composition, as further specified in the claims and wherein the aforementioned tretinoin and benzoyl peroxide are not encapsulated in a shell which comprises an inorganic polymer.  The intended use recited in the preamble of the claim is not considered to further limit the structure or function of the claimed product.  The “C” abbreviation in claims 17-18 and 20 is interpreted to stand for Celsius, and “room light” and “room light condition” is interpreted to mean a condition of ambient lighting which may vary from natural and/or artificial lighting.
Regarding claims 9, 12, and 13, Wortzman teaches an aqueous gel comprising a retinoid and benzoyl peroxide for the treatment of acne vulgaris (see abstract, in particular).  The retinoid is preferably tretinoin (see [0002]) which may be used in an amount of about 0.025% by weight (see [0013]) and combined with benzoyl peroxide in an amount of about 5% by weight (see [0013])(limitations of claim 9).  The aforementioned components are not encapsulated (see Wortzman claims 1 and 2 in particular).
Wortzman does not teach the component amounts further specified by their numeric range endpoints as in claims 9, 10, 11, 14, and 15, however since the claimed ranges are recited with “about”, Wortzman is considered to meet the claim, and this rejection is made using obviousness rationale.  Wortzman teaches the very same components claimed in a topical formulation to be used for the very same purpose as instantly claimed.  Moreover, one would have found it prima facie obvious to adjust amounts in order to achieve the desired end result and would have been motivated to do so based on Wortzman’s teaching of the same components in “about” the amounts Wortzman details and further would have been motivated to do so based on routine inquiry in the art.  Moreover, it is noted that the weight percentages recited in Wortzman are within each first and second compositions not the total claimed composition whereas Wortzman’s disclosed amounts are in a total claimed composition.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Further still, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Wortzman does not specify the stability characteristics as recited in claims 17-20, however Wortzman does specify the emulsion disclosed to be stabilized (see [0002]) and also teaches evaluation of stability after certain time frames including a 24 hour frame (see Example 1, paragraphs [0035]-[0036]).  The office does not have the facilities for examining and comparing Applicant’s product with the product of the prior art in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed products are functionally different than those taught by the prior art and to establish patentable differences.  See Ex parte Phillips, 28 USPQ 1302, 1303 (BPAI 1993), In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray, 10 USPQ2d 1922, 1923 (BPAI  1989).   

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617